DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 20, 2021.
Claims 6-8 have been cancelled. Claims 1-5 are pending.
Drawings
The drawings were received on April 20, 2021.  These drawings are acceptable, the objection to the drawings as set forth in the office action dated October 20, 2020 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed April 20, 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of October 20, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a transmission having a first and a second outboard cover; a common center housing; a first and a second input shaft, wherein the first input shaft is disposed between the first outboard cover and common center housing, wherein the second input shaft is disposed between the second outboard cover and common center housing; a first and a second pinion; a first and a second gear; a third and a fourth pinion; a third and a fourth gear; and a first output shaft is 
The prior art does not anticipate or render obvious a vehicle drivetrain conversion kit having a first transmission comprising a first input shaft, a second input shaft, a first output shaft, and a second output shaft, wherein the first transmission is configured to replace an original transmission such that the first output shaft is connected to a first wheel assembly and the second output shaft is connected to a second wheel assembly; at least one power source; an electronic control unit; wherein the ECU is configured to control the rotation of the first wheel assembly and the second wheel assembly as recited as a whole together in its entirety in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659